Exhibit 10.55

 

DATED

9 December

2004

 

 

FELAW MALTINGS IPSWICH (No.1) LIMITED

FELAW MALTINGS IPSWICH (No.2) LIMITED

 

-and -

 

VIDUS LIMITED

 

- and -

 

MARS PENSION TRUSTEES LIMITED

 

 

LEASE

 

-OF-

 

FOURTH FLOOR, THE NORTH MALTING FELAW STREET IPSWICH SUFFOLK IP2 8HE

 

Lovells

 

P1/JCP/DBDM/1389608.02

21552/83900

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

PAGE NO.

CLAUSE

 

 

 

1.

INTERPRETATION

 

 

 

 

2.

DEMISE AND RENT

3

 

 

 

3.

LESSEE’S COVENANTS

4

 

 

 

 

3.1

Pay Rent

4

 

 

 

 

 

3.2

Pay outgoings

4

 

 

 

 

 

3.3

Repair and decorate

4

 

 

 

 

3.4

Observe legislation

5

 

 

 

 

3.5

Yield up

5

 

 

 

 

3.6

Entry by Lessor

5

 

 

 

 

3.7

Entry by adjoining owners

6

 

 

 

 

3.8

Costs of default

6

 

 

 

 

3.9

User

6

 

 

 

 

3.10

Alterations

7

 

 

 

 

3.11

Signage

7

 

 

 

 

3.12

Aerials, etc

7

 

 

 

 

3.13

Planning Acts

7

 

 

 

 

3.14

Statutory Notices

8

 

 

 

 

3.15

Insurer’s requirements

8

 

 

 

 

3.16

To Let board

9

 

 

 

 

3.17

Prohibited alienation

9

 

 

 

 

3.18

Assignment

9

 

 

 

 

3.19

Subletting

10

 

 

 

 

3.20

Registration of dealings

10

 

 

 

 

3.21

Encroachments

11

 

 

 

 

3.22

To comply with regulations

11

 

 

 

 

3.23

Not to park or obstruct

12

 

 

 

 

3.24

Works to Parking Spaces

12

 

 

 

 

3.25

Costs of applications

12

 

 

 

 

3.26

Observe documents

12

 

 

 

4.

LESSOR’S COVENANTS

12

 

 

 

 

4.1

Insure

12

 

 

 

 

4.2

Quiet enjoyment

13

 

 

 

 

4.3

Provide services

13

 

 

 

 

4.4

Structure

13

 

 

 

5.

PROVISOS

13

 

--------------------------------------------------------------------------------


 

 

5.1

Interest on late payments

13

 

 

 

 

5.2

Re-entry

14

 

 

 

 

5.3

Rent cesser

15

 

 

 

 

5.4 [a05-13127_1ex10d55.htm#a5_4_160454]

Statutory compensation [a05-13127_1ex10d55.htm#a5_4_160454]

16 [a05-13127_1ex10d55.htm#a5_4_160454]

 

 

 

 

5.5 [a05-13127_1ex10d55.htm#a5_5_160456]

Data Protection Act 1998 [a05-13127_1ex10d55.htm#a5_5_160456]

16 [a05-13127_1ex10d55.htm#a5_5_160456]

 

 

 

6. [a05-13127_1ex10d55.htm#a6__160459]

RENT REVIEW [a05-13127_1ex10d55.htm#a6__160459]

16 [a05-13127_1ex10d55.htm#a6__160459]

 

 

 

7. [a05-13127_1ex10d55.htm#a7__160527]

LESSEE’S OPTION TO DETERMINE [a05-13127_1ex10d55.htm#a7__160527]

18 [a05-13127_1ex10d55.htm#a7__160527]

 

 

 

8. [a05-13127_1ex10d55.htm#a8__160539]

NOTICES [a05-13127_1ex10d55.htm#a8__160539]

19 [a05-13127_1ex10d55.htm#a8__160539]

 

 

 

9. [a05-13127_1ex10d55.htm#a9__160542]

VAT [a05-13127_1ex10d55.htm#a9__160542]

19 [a05-13127_1ex10d55.htm#a9__160542]

 

 

 

10. [a05-13127_1ex10d55.htm#a10__160545]

SURETY’S COVENANTS [a05-13127_1ex10d55.htm#a10__160545]

19 [a05-13127_1ex10d55.htm#a10__160545]

 

 

 

11. [a05-13127_1ex10d55.htm#a11__160547]

LANDLORD AND TENANT (COVENANTS) ACT 1995 [a05-13127_1ex10d55.htm#a11__160547]

19 [a05-13127_1ex10d55.htm#a11__160547]

 

 

 

12. [a05-13127_1ex10d55.htm#a12__160552]

DELIVERY AS A DEED [a05-13127_1ex10d55.htm#a12__160552]

19 [a05-13127_1ex10d55.htm#a12__160552]

 

 

 

13. [a05-13127_1ex10d55.htm#a13__160554]

RIGHTS OF THIRD PARTIES [a05-13127_1ex10d55.htm#a13__160554]

19 [a05-13127_1ex10d55.htm#a13__160554]

 

 

 

14. [a05-13127_1ex10d55.htm#a14__160557]

RIGHTS GRANTED BY THE ADJOINING OWNER [a05-13127_1ex10d55.htm#a14__160557]

19 [a05-13127_1ex10d55.htm#a14__160557]

 

 

 

SCHEDULES

 

 

 

 

 

1. [a05-13127_1ex10d55.htm#Schedule1_160600]

RIGHTS GRANTED [a05-13127_1ex10d55.htm#Schedule1_160600]

20 [a05-13127_1ex10d55.htm#Schedule1_160600]

 

 

 

2. [a05-13127_1ex10d55.htm#Schedule2_160606]

RIGHTS RESERVED [a05-13127_1ex10d55.htm#Schedule2_160606]

21 [a05-13127_1ex10d55.htm#Schedule2_160606]

 

 

 

3. [a05-13127_1ex10d55.htm#Schedule3_160611]

DOCUMENTS TO BE OBSERVED [a05-13127_1ex10d55.htm#Schedule3_160611]

23 [a05-13127_1ex10d55.htm#Schedule3_160611]

 

 

 

4. [a05-13127_1ex10d55.htm#Schedule4_160615]

SERVICE CHARGE [a05-13127_1ex10d55.htm#Schedule4_160615]

24 [a05-13127_1ex10d55.htm#Schedule4_160615]

 

 

 

5. [a05-13127_1ex10d55.htm#Schedule5_160623]

COVENANTS BY THE SURETY [a05-13127_1ex10d55.htm#Schedule5_160623]

30 [a05-13127_1ex10d55.htm#Schedule5_160623]

 

 

 

6. [a05-13127_1ex10d55.htm#Schedule6_160627]

AUTHORISED GUARANTEE AGREEMENT [a05-13127_1ex10d55.htm#Schedule6_160627]

32 [a05-13127_1ex10d55.htm#Schedule6_160627]

 

--------------------------------------------------------------------------------


 

LEASE

 

THlS LEASE is made

9 December

 

2004

 

BETWEEN:

 

(1)           Felaw Maltings Ipswich (No. 1) Limited (Registered Number 4330837)
and Felaw Maltings Ipswich (No. 2) Limited (Registered Number 4330719) whose
registered offices are both at 21 Holbom Viaduct London EC1A 2DY (together the
“Lessor”); and

 

(2)           Vidus Limited (Registered Number 4069823) whose registered office
is at North Felaw Maltings, 48 Felaw Street, Ipswich, Suffolk (the “Lessee”);
and

 

(3)           Mars Pension Trustees Limited (Registered Number 449733) of 3D
Dundee Road Slough Berkshire SL1 4LG (the “Adjoining Owner”).

 

WITNESSES:

 

1.           INTERPRETATION

 

1.1         In this Lease the following words and expressions have the meanings
set opposite them:

 

“adjoining or neighbouring premises” includes any pert of the Development other
than the Premises;

 

“Adjoining Owner’s Land” means that part of the Development comprised in HM Land
Registry title number SK161294 of which the Adjoining Owner is the registered
proprietor;

 

“associated company” means a company in the same group of companies as the
Lessee as defined by section 42 Landlord and Tenant Act 1954;

 

“Authorised Guarantee Agreement’ means an agreement between the Lessor and the
Lessee entered into by the Lessee as covenantor in the circumstances set out in
set out clause 3.18 hereof and containing the provisions set out in Schedule 6
hereto;

 

“Building” means the building known as The North Malting, Felaw Street, Ipswich
shown edged red on Plan 1;

 

“Common Areas” means those parts of the Development together with any areas not
forming part of the Development which the Lessee is authorised to use designated
and allocated by the Lessor from time to time for the common use and benefit of
or the provision of services to the lessees of premises feeing part of the
Development (whether or not including the Lessee) and persons using or visiting
the Development and (without prejudice to the generality of the foregoing)
includes any roads footpaths car parks parking spaces and landscaped areas of
the Development as well as any estate signs and boards gates walls and fences
lighting apparatus surveillance devices services kiosks security guards’
accommodation Conducting Media and other things which may at any time be in on
or over under or about the Development and which are designated and allocated by
the Lessor as aforesaid;

 

“Common Parts” means any entrances, entrance halls, lifts (including lift
shafts), stairs, escalators, passageways, landings, lavatory accommodation,
Conducting Media and other parts of the Building available or intended to be
available for use in common by two or more of the Lessor’s lessees of the
Building;

 

--------------------------------------------------------------------------------


 

“Conducting Media” means tanks, pipes, cables wires, meters, drains, sewers,
gutters and other things of a like nature for the passage of electricity, gas,
water, soil and other services;

 

“Development” means the land in the County of Suffolk and the offices and other
buildings erected thereon known as The Maltings Development Felaw Street lpswich
and shown with a heavy blue line on Plan 1 (including for the avoidance of
doubt, the Building) together with any alteration addition or extension thereto
that is either agreed between the parties or is the result of a minor adjustment
to the boundaries of the Lessor’s ownership not material to the Development as a
whole;

 

“Insurance Rent” means the rent reserved by clause 2.2 hereof;

 

“Insured Risks” means fire and such other usual commercial risks or perils (if
any) and as shall be available in the market at reasonably commercial rates as
the Lessor (acting reasonably) may from time to time deem it prudent to insure
and have Insured the Development (with or without the boilers, lifts and other
plant and machinery in the Building) against;

 

“Lessee” includes the successors in title and assigns of the Lessee;

 

“Lessor” includes the person or persons for the time being entitled to the
reversion immediately expectant on the Term;

 

“Other Buildings” means the buildings known as The South Malting The North Kiln
and the South Kiln Felaw Street Ipswich shown edged brown on Plan 1;

 

“Other Lettable Units” means the parts of the Development let or designed to be
let to a lessee excluding:

 

(a)          the Common Areas;

 

(b)          the Premises; and

 

(c)          the Common Parts;

 

“Parking Spaces” means those parking spaces forming part of the Common Areas
shown coloured yellow on Plan 1;

 

“Party Structures” unless the context otherwise requires means the walls
separating and dividing the Premises from any Other Lettable Unit;

 

“Planning Acts” means and includes the “Planning Acts” as defined in section 117
Planning and Compulsory Purchase Act 2004 together with that Act and all other
legislation from time to time imposing controls on the development or use of
land (so far as the same does not form part of Structure) or the Common Parts;

 

“Premises” means all those premises (shown edged red on the Plan 2 annexed
hereto) on the fourth floor of the Building (so far as such floor does not form
part of the Structure or the Common Parts) together with all glass, false
ceilings, plaster and other internal finishes of walls and ceilings and all
floorboards and floor coverings as well as any landlord’s fixtures and fittings
from time to time therein and each and every part thereof (so far as the same
does not form part of the Structure) or the Common Parts;

 

“Rent” means the rent reserved by clause 2.1 hereof at the rate from time to
time payable hereunder as therein and in clause 6 hereof provided;

 

“Service Charge” means the rent reserved by clause 2.3 hereof;

 

2

--------------------------------------------------------------------------------


 

[g131271kk01i001.jpg]

 

--------------------------------------------------------------------------------


 

[g131271kk01i002.jpg]

 

--------------------------------------------------------------------------------


 

“Structure” means the exterior and main structure of the Building including the
foundations, roofs, main walls, ceilings and floors thereof (but excluding any
glass, false ceilings, all internal plaster and other finishes of walls or
ceilings save where internal to any Common Parts and any floorboards and floor
coverings);

 

“Term” means a term of years commencing on 29 September 2004 expiring on 28
September 2014 together with any statutory continuation thereof, and

 

“VAT” means Value Added Tax and any other tax of a like nature.

 

1.2           In this Lease unless there is something in the context
inconsistent therewith:

 

(a)           words importing the masculine gender shall include the feminine
gender and vice versa and words importing the singular shall include the plural
and vice versa and words importing persons and all references to persons shall
include companies, corporations and firms and vice versa;

 

(b)           If at any time two or more persons are included in the expression
the “Lessee” then covenants herein contained or implied by or on the part of the
Lessee shall be deemed to be and shall be construed as covenants entered into by
and binding on such persons jointly and severally;

 

(c)           where the Lessee is placed under a restriction by this Lease it
includes an obligation not to permit or allow the restriction to be infringed;

 

(d)           references to “lease” shall include “under lease” and vice versa.

 

2.            DEMISE AND RENT

 

The Lessor HEREBY DEMISES unto the Lessee ALL THOSE the Premises TOGETHER with
the particular rights set out in Schedule 1 hereto BUT EXCEPT AND RESERVED AND
SUBJECT to the particular rights and matters set out in Schedule 2 hereto AND
SUBJECT ALSO to such other rights, easements, quasi-easements and privileges as
are enjoyed by any Other Lettable Unit in any manner affecting the Premises AND
SUBJECT ALSO to the matters contained or referred to in the documents brief
particulars whereof are set out in Schedule 3 hereto TO HOLD the Premises unto
the Lessee (together with but except and reserved and subject as aforesaid) for
the Term YIELDING AND PAYING therefor unto the Lessor during the Term and so in
proportion for any less time than a year without any deductions therefrom
whatsoever the following rents namely:

 

2.1           until and including 28 September 2009 the yearly rent of £37,550
and during the remainder of the Term the said yearly rent or such higher yearly
rent as may become payable pursuant to review under clause 6 hereof by equal
quarterly payments in advance on the four usual quarter days in each year of
which the first payment (being the due proportion for the period commencing on
29 September 2004 and ending on the usual quarter day thereafter) shall be paid
on or before the date hereof;

 

2.2           throughout the Term sums equal to a just proportion fairly
attributable to the Premises of the total amounts which the Lessor shall from
time to time expend by way of premium and proper incidental costs (including the
cost of periodic valuations and the whole of any increase in any premium from
time to time as a result of or arising out of the manner or the purposes in or
for which the Premises are kept used and occupied by the Tenant) in effecting
and maintaining the several insurances referred to in clause 4.1 hereof each
such sum to be paid on the usual quarter day immediately following demand
therefor the first such payment in respect of amounts already do expended by the
Lessor (being the due proportion thereof commencing on 29 September 2004 to the
next renewal date or dates for such insurances) to be paid on or before the date
hereof and in the event of any

 

3

--------------------------------------------------------------------------------


 

 

dispute as to any such sum the same shall be determined by the Lessor’s Surveyor
(acting as an independent expert and not as an arbitrator) whose determination
shall be final and binding on the parties (save in the case manifest error);

 

2.3           throughout the Term sums equal to the Service Charge defined in
Schedule 4 hereto at the times and in manner therein specified;

 

2.4           By way of additional rent VAT on any of the foregoing rents if
applicable thereto.

 

3.             LESSEE’S COVENANTS

 

The Lessee to the intent that the obligations hereby created shall continue
throughout the whole of the Term HEREBY COVENANTS with the Lessor as follows:

 

3.1           Pay Rent

 

(a)           To pay the Rent, the Insurance Rent and the Service Charge at the
times and in the manner aforesaid without deduction or set off and to pay the
Rent by bankers standing order or similar form of bank transfer if so required
by the Lessor.

 

(b)           To pay all rents and other sums when they first fall due under
this Lease whilst the Term is vested in the Lessee whether or not such rents or
other sums relate to a period before the Term became vested in such Lessee.

 

3.2           Pay outgoings

 

To pay and keep the Lessor fully indemnified from and against all liability for
all general and other rates of whatever nature or kind and all taxes, charges,
duties, levies, assessments, impositions and outgoings whatever (whether
parliamentary, parochial, local or of any other description) which are now or
may become rated taxed charged levied assessed or imposed upon the Premises or
the owner, landlord, tenant or occupier thereof and whether or not required to
be paid by the Lessee himself PROVIDED THAT the Lessee shall not be liable for
the payment of any income or Corporation Tax chargeable in respect of the rents
herein referred or for any tax chargeable in respect of any dealing by the
Lessee with its reversionary interest.

 

3.3           Repair and decorate

 

(Damage by the Insured Risks always excepted unless the policy or policies of
insurance effected by the Lessor against them shall be rendered void or payment
of the insurance moneys thereunder be refused in whole or in part by reason of
or arising out of any act, omission, neglect or default by the Lessee or any
subtenant or other person under the control of the Lessee or any subtenant) to
keep the Premises including all means of escape therefrom in case of fire or
other emergency and Conducting Media forming part of and serving the Premises in
good and substantial repair and well and substantially amended, renewed and
maintained and in good decorative and clean condition with the glass therein
cleaned both inside and (unless the cost of the same is being met by the Lessee
as part of the Service Charge) outside at least once every two months and
(without prejudice to the generality of the foregoing obligations of the
Lessee):

 

(a)           in a good and workmanlike manner and to the reasonable
satisfaction of the Lessor in the fifth year of the Term and also in the last
three months of the Term (however and whenever it may terminate) to paint with
two coats of good quality paint all interior parts of the Premises which have
previously been or ought to be painted and grain varnish paper or otherwise
suitably decorate or treat with good quality materials as circumstances may
require all parts of the interior of the Premises which have previously been or
ought to be so dealt with and in the case

 

4

--------------------------------------------------------------------------------


 

of painting in the last three months of the Term the Lessor shall have the right
to insist on a particular colour scheme being used; and

 

(b)           to enter into contracts for the periodic and regular inspection
servicing and maintenance of any lifts central heating air conditioning
ventilation and hot water boilers apparatus and installations and sanitary and
water apparatus situated within and exclusively serving the Premises by
contractors first approved in writing by the Lessor (such approval not to be
unreasonably withheld) and thereafter to observe and perform the Lessee’s
obligations thereunder and produce to the Lessor on demand from time to time
(but not more than once in any period of 12 months) such contracts and evidence
that any payments due from the Lessee thereunder are fully up to date.

 

3.4           Observe legislation

 

To observe and perform all requirements of any Act of Parliament, local Act or
bylaw and notices issued thereunder or by any public, local or other competent
authority (whether or not required of the Lessee himself) in any way affecting
the Premises or any thing in or any activity carried on persons resorting to or
working or employed at the Premises or the use and occupation thereof within the
time limited by law or the notice requiring the same (or if no time is so
limited then within a reasonable time) to the reasonable satisfaction of the
Lessor and to indemnify and keep the Lessor fully indemnified against all such
requirements and all actions, proceedings, costs, claims, demands, expenses and
liability whatever arising out of or in connection with non-observance or
non-performance thereof.

 

3.5           Yield up

 

Quietly to surrender and yield up the Premises to the Lessor or as the Lessor
may direct at the end or sooner determination of the Term in a state and
condition in all respects in accordance with the covenants on the part of the
Lessee herein contained and at the same time to hand over to the Lessor all keys
relating to the Premises and the original or a true copy of the Fire
Certificate.

 

3.6           Entry by Lessor

 

(a)           To permit the Lessor and others authorised by the Lessor after at
least three days’ prior written notice (except in an emergency when as much
notice as reasonably practicable shall be given) to enter upon the Premises to
view and inspect the Premises and ascertain how the same are being used and
occupied and the state and condition thereof and to take schedules of all
landlord’s fixtures and fittings and to estimate the current value of the
Premises for insurance, mortgage or other purposes.

 

(b)           Whenever on any such inspection anything is found which
constitutes a breach, non-performance or non-observance of the covenants on the
part of the Lessee herein contained and of which the Lessor gives notice to the
Lessee to commence to remedy and make good the same within one month of the date
of such notice (or sooner if necessary) and thereafter proceed diligently with
the requisite works but if the Lessee shall fail so to do to permit the Lessor
if it so desires (although the Lessor shall be under no obligation so to do)
without prejudice to the Lessor’s right of re-entry hereinafter contained or any
other right or remedy of the Lessor to enter upon the Premises with contractors,
workmen and others and all necessary equipment, tools and materials and to
execute or complete such works and to pay to the Lessor on written demand either
during or on completion of such works as the Lessor may require the costs and
expenses thereby properly incurred by the

 

5

--------------------------------------------------------------------------------


 

Lessor together with all solicitors’, surveyors’ and other professional fees and
expenses properly incurred by the Lessor in relation to such works.

 

3.7           Entry by adjoining owners

 

To permit the Lessor and others authorised by the Lessor and the tenants, owners
or occupiers from time to time of any Other Lettable Unit and their respective
agents and contractors to enter upon the Premises with workman and others and
all reasonably necessary equipment, tools and materials after at least three
days’ prior notice (except in an emergency when as much notice as reasonably
practicable shall be given) in order to carry out repairs, alterations,
additions, decorations or any other works to or of any Other Lettable Unit which
cannot reasonably be carried out without entry on to the Premises PROVIDED
ALWAYS that the persons so entering shall cause thereby as little inconvenience
as possible to the Lessee or other occupiers of the Premises and shall forthwith
make good all damage thereby caused to the Premises to the reasonable
satisfaction of the Tenant.

 

3.8           Costs of default

 

To pay all proper costs, charges and expenses (including solicitors’ costs and
bailiffs’, architects’ and surveyors’ fees) reasonably payable by the Lessor for
the purposes of and incidental to the preparation, service and enforcement
(whether by proceedings or otherwise) of:

 

(a)           any notice under section 146 or 147 Law of Property Act 1925
requiring the Lessee to remedy a breach of any of the Lessee’s obligations
hereunder notwithstanding forfeiture for any such breach shall be avoided
otherwise than by relief granted by the Court;

 

(b)           any notice to repair or schedule of dilapidations accrued at or
prior to the end or sooner determination of the Term served during the Term or
within six months after the end or sooner determination of the Term;

 

(c)           the payment of any arrears in the rents hereby reserved;

 

and in default of payment all such sums shall be recoverable as rent in arrears.

 

3.9           User

 

(a)           The Premises shall be kept used and occupied only as high-class
business commercial or professional offices (but not as diplomatic offices or as
a betting office or bookmaker’s office) and not in any other manner or for any
other purpose or for any immoral or unlawful purpose or for any sale by auction
PROVIDED ALWAYS and it is hereby agreed and acknowledged by the Lessee that
notwithstanding the foregoing provisions as to user the Lessor does not thereby
make or give and has not at any time made or given to the Lessee or to any
person on behalf of the Lessee any representation or warranty that such use or
any other use of the Premises is or may become or remain the permitted use
thereof under the Planning Acts and that notwithstanding such use may not now or
at any time hereafter be such permitted use as aforesaid the Lessee shall not be
entitled to any relief or compensation whatsoever in respect thereof from the
Lessor.

 

(b)           Neither the Lessee nor any subtenant nor any person under the
control of the Lessee or any subtenant shall knowingly overload any floor of or
lift in or serving the Premises or pass or leave anything of a harmful nature
through or in the basins or water-closets of or any Conducting Media in or
serving the Premises

 

6

--------------------------------------------------------------------------------


 

(whether exclusively or jointly with other premises) or do anything at the
Premises which shall be or may become a nuisance (whether indictable or not) or
which shall cause any damage or disturbance to the Lessor or the owners, tenants
or occupiers from time to time of any Other Lettable Unit.

 

3.10         Alterations

 

(a)           Save and except in order to comply with any of the Lessee’s
obligations hereunder there shall be no reconstruction or rebuilding or carrying
out of any structural alterations, additions or other works of or to the
Premises nor any cutting, maiming or injuring of the main walls, joists, beams
or timbers of or to the Premises nor any erecting of any new buildings or
erections thereon.

 

(b)           Save and except as aforesaid any non-structural alteration,
addition or other works of or to the Premises shall be carried out only after
there has first been obtained the written consent thereto of the Lessor (such
consent not to be unreasonably withheld or delayed) and all necessary approvals,
consents, licences, permits or permissions of any competent authority, body or
person therefor and then only strictly in accordance with the terms and
conditions thereof and such drawings and specifications of the relevant
alteration, addition or other works as the Lessor shall reasonably require and
previously have approved in writing save that the Lessee may without the consent
of the Lessor erect remove or alter non-structural demountable partitioning
having previously given details to the Lessor,

 

(c)           To permit the Lessor and others authorised by the Lessor to enter
upon the Premises at reasonable hours during the daytime and on reasonable prior
notice for the purpose of seeing that all alterations, additions or other works
thereto are being or have been carried out in all respects in conformity with
this clause and immediately upon being required to do so to remove any
alteration, addition or other works of or to the Premises which do not so
conform or in respect of which any such approvals, consents, licences, permits
or permissions of the competent authority, body or person has been withdrawn or
has lapsed and thereupon make good all damage thereby caused to the Premises and
restore and reinstate all parts of the Premises affected thereby to the
reasonable satisfaction of the Lessor.

 

3.11         Signage

 

No fascia, sign, name plate, bill, notice, placard, advertisement or similar
device shall be affixed to or displayed in or on any part of the Premises so as
to be visible from the exterior thereof save such as indicate the name of any
occupier for the time being and his business and as have (with the size and
positioning thereof) been previously approved by the Lessor in writing (such
approval not to be unreasonably withheld or delayed).

 

3.12         Aerials, etc

 

No television or wireless or other form of mast or aerial nor any flagpole shall
be affixed to any part of the exterior of the Premises save such as have (with
the positioning thereof) been previously approved by the Lessor in writing.

 

3.13         Planning Acts

 

(a)           Without prejudice to the generality of clause 3.4 hereof to fully
observe and perform all the requirements of the Planning Acts in respect of the
Premises or the use thereof and all the requirements of any approval, consent,
licence, permit or permission granted thereunder which remain lawfully
enforceable and affect the

 

7

--------------------------------------------------------------------------------


 

Premises and to indemnify and keep the Lessor fully indemnified from and against
all actions, proceedings, costs, claims, demands, expenses and liability
whatsoever arising out of or in connection with any non-observance or
non-performance thereof by the Tenant.

 

(b)           No application shall be made for any approval, consent, licence,
permit, permission, certificate or determination under the Planning Acts in
respect of the Premises without the prior written consent of the Lessor.

 

(c)           Unless the Lessor shall otherwise direct in writing to carry out
to the reasonable satisfaction of the Lessor during the Term (however and
whenever it may terminate) all works to the Premises which as a condition of any
such approval, consent, licence, permit or permission obtained by or on behalf
of the Lessee or any subtenant are required to be carried out at the Premises by
a date after the Term (however and whenever it may terminate).

 

3.14         Statutory Notices

 

To give the Lessor a copy of every notice of whatsoever nature affecting or
likely to affect the Premises made given or issued by or on behalf of the local
planning authority or any other authority, body or person having lawful
jurisdiction within seven days of its receipt by the Lessee or any subtenant and
to produce the original thereof to the Lessor on written request and to take all
reasonable and necessary steps to comply with every such notice And if
reasonably required in writing by or on behalf of the Lessor to make or join
with the Lessor and any other persons for the time being interested in the
Premises or any adjoining or neighbouring premises affected thereby in making
such objections or representations against or in respect of any such notice as
aforesaid as the Lessor may reasonably require.

 

3.15         Insurer’s requirements

 

(a)           Nothing of a noxious, dangerous, explosive or inflammable nature
shall knowingly be stored, placed or kept or remain on the Premises nor shall
any other thing be done in or about the Premises which does or may invalidate or
render void or voidable or cause any increased premium to be payable for any
policy of insurance maintained by the Lessor in respect of the Premises or any
adjoining or neighbouring premises (provided always that the contents of such
policy of insurance have been disclosed to the Lessee).

 

(b)           To repay to the Lessor upon written demand as part of the
Insurance Rent an amount equal to any such increased premium as may become so
payable.

 

(c)           If the Premises or any other premises shall be destroyed or
damaged as a result of any matter referred to in subclause (a) hereof or as a
result of any act, omission, neglect or default by or on the part of the Lessee
or any subtenant or any person under the control of the Lessee or any subtenant
whereby any policy of insurance maintained by the Lessor is rendered void or
payment of the insurance money thereunder is refused in whole or in part to pay
to the Lessor on written demand or otherwise make good to the Lessor all loss,
damage and expense thereby incurred and to indemnify the Lessor against all
actions, proceedings, costs, claims, demands and liability whatsoever resulting
therefrom or arising thereout including the cost of rebuilding, reinstating,
replacing and making good.

 

8

--------------------------------------------------------------------------------


 

3.16         To Let board

 

To permit the Lessor during the period of six months immediately preceding the
end or sooner determination of the Term (and at any time during the Term in the
event of any proposed disposal by the Lessor of its interest in the Premises) to
affix and retain on any part of the Premises (but not so as thereby materially
to interfere with any trade or business carried on thereat or with reasonable
access of light and air thereto) notices and boards of reasonable dimensions
relating to any proposed disposal by the Lessor of its Interest in the Premises
or for reletting or otherwise dealing with the same and to permit all persons
with written authority from the Lessor or the Lessor’s agents to inspect and
view the Premises at reasonable times of the day by previous appointment.

 

3.17       Prohibited allenation

 

The Lessee shall not assign, transfer, underlet, part with or share possession
or occupation, mortgage or charge any part (as opposed to the whole) of the
Premises nor (without prejudice to clauses 3.18 and 3.19) part with or share
possession or occupation of the whole of the Premises (which is hereby expressly
prohibited) and the Lessee shall not permit or suffer any such dealing as
aforesaid.

 

3.18       Assignment

 

(a)           Not to assign the whole of the Premises without the prior written
consent of the Lessor (such consent not to be unreasonably withheld or delayed)
provided that the Lessor shall be entitled:

 

(i)            to withhold its consent in any of the circumstances set out in
subclause (c);

 

(ii)           to impose all or any of the matters set out in subclause (d) as a
condition of its consent.

 

(b)           The provisos to subclause (a) shall operate without prejudice to
the right of the Lessor to withhold such consent on any other ground or grounds
where such withholding of consent would be reasonable or to impose any further
condition or conditions upon the grant of consent where the imposition of such
condition or conditions would be reasonable.

 

(c)           The circumstances referred to in subclause (a)(i) are as follows:

 

(i)            where in the reasonable opinion of the Lessor the value of the
Lessor’s reversion to the Premises would be diminished or otherwise adversely
affected by the proposed assignment on the assumption (whether or not a fact)
that the Landlord wished to sell its reversion the day following completion of
the assignment of this Lease to the proposed assignee;

 

(ii)           where the assignee is an associated company of the Lessee;

 

(iii)          where in the reasonable opinion of the Lessor the assignee is not
of sufficient financial standing to enable it to comply with the tenant’s
covenants in the Lease;

 

(iv)          where the assignee enjoys diplomatic or state immunity;

 

(v)           where the assignee is not resident in England and Wales.

 

9

--------------------------------------------------------------------------------


 

(d)           The conditions referred to in subclause (a)(ii) are as follows:

 

(i)            the execution and delivery to the Lessor prior to the assignment
in question of a deed of guarantee (being an Authorised Guarantee Agreement);

 

(ii)           the payment to the Lessor of all rents and other sums which have
fallen due under the Lease prior to the date of assignment;

 

(iii)          the giving of any requisite consent of any superior landlord or
mortgagee and the fulfilment of any lawful condition of such consent:

 

(iv)          if reasonably required by the Lessor the execution and delivery to
the Lessor prior to the assignment of a rent deposit deed in such form as the
Lessor shall reasonably require together with the payment by way of cleared
funds of the sum specified in the rent deposit deed;

 

(v)           the execution and delivery to the Lessor of a deed of guarantee
entered into by one or more third party guarantors reasonably acceptable to the
Lessor incorporating the provisions of Schedule 5.

 

3.19       Subletting

 

(a)           The Lessee may subject as provided in subclauses (b), (c) and
(e) hereof sublet the whole of the Premises.

 

(b)           The Lessee shall not sublet the Premises or agree to sublet the
Premises otherwise than at the rent then reasonably obtainable therefor with
vacant possession on the open market without fine or premium with provision for
upwards only review of such rent as at each Review Date (as defined in clause
6.1 (a) hereof) which shall occur during the term of the relevant underlease in
like manner (mutatis mutandis) as provided in clause 6 hereof PROVIDED THAT AND
IT IS HEREBY AGREED that every permitted underlease (whether mediate or
immediate) of the whole of the premises shall (so far as applicable) contain
covenants by the sublessee in the same form as those contained in clauses 3.17,
3.18 and 3.19.

 

(c)           Before or at the same time as any underletting of the whole of the
Premises shall be effected the proposed underlessee thereof shall enter into
direct covenants with the Lessor in such form as the Lessor shall require to
observe and perform all the covenants and agreements on the part of the Lessee
and the stipulations and conditions herein contained (other than the payment of
the Rent, Insurance Rent and the Service Charge) during the term of the
underlease.

 

(d)           The Premises shall not at any time be in the occupation of more
than two persons (of which the Lessee whilst in occupation shall count as one).

 

(e)           Subject and without prejudice to the foregoing provisions of this
clause there shall be no underletting of the whole of the Premises without the
prior written consent of the Lessor thereto (such consent not to be unreasonably
withheld or delayed).

 

3.20         Registration of dealings

 

Within 21 days of every assignment or transfer (whether by deed, will or
otherwise) and every mortgage or charge and every permitted underletting of the
Premises and upon every other disposition or transmission or devolution of the
Premises (including all Orders of Court, Probates and Letters of Administration)
notice thereof shall be given to the Lessor’s solicitors stating the date and
short particulars thereof and the names and addresses of every party thereto and
at the same time the deed, document or instrument creating or evidencing the
same shall be produced to the Lessor’s solicitors for

 

10

--------------------------------------------------------------------------------


 

registration (with a certified copy thereof for retention by the Lessor) and
such solicitors’ fee of £30 for such registration shall be paid by the Lessee.

 

3.21         Encroachments

 

(a)           Neither the Lessee nor any subtenant shall knowingly effect,
authorise or permit any encroachment upon or acquisition of any right, easement,
quasi-right, quasi-easement or privilege adversely affecting the Premises or any
closing or obstruction of the access of light or air to any windows or openings
of the Premises nor shall the Lessee or any subtenant give any acknowledgement
to any third party that the enjoyment of access of light or air thereto is by
the consent of such third party or give any consideration to any third party or
enter into any agreement with any third party for the purpose of inducing or
binding such third party to abstain from obstructing the access of light or air
thereto.

 

(b)           If any such encroachment or acquisition or closing or obstruction
shall be threatened or attempted to give notice thereof to the Lessor as soon as
reasonably practicable after the same comes to the knowledge of the Lessee or of
any subtenant and upon request by and at the cost of the Lessor to take
immediate steps (in conjunction with the Lessor and other interested persons if
the Lessor shall so require) and to adopt all such lawful means and do all such
lawful things as the Lessor may reasonably deem appropriate for preventing any
such encroachment or acquisition.

 

3.22         To comply with regulations

 

(a)           To observe and cause to be observed at all times all such lawful
and reasonable regulations and directions imposed by the Lessor for the general
running orderliness and management of the Common Areas and any extension thereto
and the services thereof and for the regulation of vehicular traffic into from
and within the same as already or from time to time hereafter notified in
writing by the Lessor to the Lessee AND THIS SUB-CLAUSE shall be without
prejudice to the generality of any other provision contained in this Lease.

 

(b)           Not to cause or to permit any undue noise in or about the Common
Areas or the Parking Spaces whether by the running of engines sounding of horns
hooters or other such warning devices or otherwise and not to carry out or
permit to be carried out any repairs to any vehicle whilst it is on the Common
Areas or the Parking Spaces.

 

(c)           Except for the reasonable and orderly parking of vehicles (but not
lorry trailers trailers caravans or unroadworthy vehicles) on the Parking Spaces
the Lessee shall not deposit or leave or permit to be deposited or left on any
part of the exterior of the Premises or in the vicinity thereof or (so far as
may be within the control of the Lessee or any subtenant) or on any part of the
Common Areas any rubbish refuse cases cartons pallets by-products or other
chattels or effects of any kind whatsoever and in the event of anything being
deposited or left in breach of this covenant the Lessee shall pay to the Lessor
on demand all expenses properly and reasonably incurred by the Lessor in
connection with or arising out of such breach including the expense of removing
storing and/or disposing of anything so deposited or left (which the Lessor is
hereby authorised to do) and shall indemnify the Lessor against any claims which
may be made by any third parties and against all other claims

 

11

--------------------------------------------------------------------------------


 

costs expenses and liability whatsoever which the Lessor may incur in connection
with such removal storage and/or disposal.

 

3.23       Not to park or obstruct

 

Not to park or permit to be parked any vehicle in or otherwise to obstruct or
permit to be obstructed the Common Areas (other than areas on which the Lessee
is permitted to park under the provisions of this Lease).

 

3.24       Works to Parking Spaces

 

If and so often as the Lessor or its agents or contractors shall give not less
than one week’s notice (save in emergency when as much notice as reasonably
practicable shall be given) to the Lessee of its or their intention to repair
resurface cleanse or amend the Parking Spaces to remove all vehicles and other
things therefrom and to permit the Lessor or its agents or contractors to carry
out any of the said operations without hindrance or obstruction Provided that
the Lessor shall not be entitled (save in emergencies) to require such removal
during normal working hours without first using all reasonable endeavours to
provide suitable alternative car parking facilities.

 

3.25       Costs of applications

 

To pay all proper costs and expenses (including surveyors’ fees and solicitors’
charges and all disbursements) reasonably incurred or payable by the Lessor in
respect of every application to the Lessor for any consent or approval hereunder
whether or not such consent or approval is granted or refused or the application
for same is withdrawn.

 

3.26        Observe documents

 

To observe and perform the agreements and covenants contained in the documents
brief particulars of which are set out in Schedule 3 hereto in so far as the
same relate to the Premises and are still subsisting and capable of being
enforced against the Premises or the owner, landlord, tenant or occupier thereof
and to keep the Lessor throughout the Term fully indemnified against all
actions, proceedings, costs, claims, demands, expenses and liability in any way
relating thereto.

 

4.             LESSOR’S COVENANTS

 

The Lessor HEREBY COVENANTS with the Lessee as follows:

 

4.1           Insure

 

(a)           To insure with an insurance office of repute and on reasonable
commercial terms and (unless such insurance shall become void or payment of the
insurance moneys shall be refused in whole or in part by reason of any act,
omission, neglect or default by or on the part of the Lessee or any subtenant or
other person under the control of the Lessee or any subtenant) to keep insured
and to pay all premiums for insuring and keeping insured the Development in the
full rebuilding cost from time to time (whether or not with other premises)
against loss or damage by the Insured Risks together with insurance against;

 

(i)            architects’, surveyors’ and other professional advisers’ fees at
the usual scales current for the time being land the cost of demolition and site
clearance consequent upon rebuilding or reinstatement; and

 

(ii)           three years’ loss of the Rent and the Service Charge or loss of
the Rent and the Service Charge for such period as the Lessor shall in its
absolute

 

12

--------------------------------------------------------------------------------


 

discretion deem necessary for the rebuilding or reinstatement of the Development
taking into account any likely increases in such rents during such period.

 

(b)           (Unless as aforesaid) to apply all such moneys (except moneys
received in respect of loss or damage of or to any Other Lettable Unit or
fixtures and fittings therein or thereon liability to third parties or loss of
rent) as the Lessor may receive under or by virtue of such insurance in
rebuilding or reinstating the Development or such parts thereof as may have been
damaged or destroyed as expeditiously as possible (subject always to the Lessor
being able to obtain all such approvals, consents, licences, permits and
permissions from competent authorities and all such materials and labour as may
be necessary for such rebuilding and reinstatement).

 

4.2           Quiet enjoyment

 

That the Lessee paying the Rent, the Insurance Rent, the Service Charge and all
other moneys which may become payable hereunder by the Lessee and observing and
performing the several covenants and agreements on the Lessee’s part and the
conditions and stipulations herein contained shall and may (except and reserved
and subject nevertheless as is herein mentioned) peaceably hold and enjoy the
Premises during the Term according to these presents without any lawful
interruption by the Lessor or any person lawfully claiming under or in trust for
the Lessor or by title paramount.

 

4.3           Provide services

 

Unless prevented by strikes, lockouts, unavailability of materials or labour or
by any other matter outside the control of the Lessor and so long as the Lessee
shall pay the Service Charge the Lessor shall use its best endeavours to carry
out the works and to provide the services referred to in Schedule 4 Part B and
Schedule 4 Part C hereto.

 

4.4           Structure

 

(a)           To keep in good and substantial repair and well and substantially
renewed (in so far as is necessary to effect the repair) and maintained and in
good decorative and clean condition the Structure and all external means of
escape from the Building in case of fire or other emergency.

 

(b)           In a good and workmanlike manner as and when required but not less
frequently than every five years of the Term to redecorate or otherwise treat
all external parts of the Building which have previously been or ought to have
been decorated or treated with good quality materials.

 

5.             PROVISOS

 

PROVIDED ALWAYS AND IT IS HEREBY EXPRESSLY AGREED as follows:

 

5.1           Interest on late payments

 

(a)           Whenever the Rent or the Insurance Rent or the Service Charge
(whether formally or legally demanded or not) or any other moneys which may
become payable hereunder by the Lessee to the Lessor or any part thereof shall
remain unpaid after becoming due and payable then the amount thereof or the
balance for the time being unpaid shall (without prejudice to the Lessor’s right
of re-entry hereinafter contained or any other right or remedy of the Lessor) as
from the due date for payment thereof and until the same is duly paid bear and
carry interest thereon (as well after as before any judgment) at the rate of
four per cent per

 

13

--------------------------------------------------------------------------------


 

annum above the base rate for the time being of Barclays Bank PLC or (in the
event of such rate ceasing to be published)  at such equivalent rate as the
Lessor shall notify to the Lessee.

 

(b)           In the event of there being any breach by the Lessee of the
covenants on its part herein contained and the Lessor having notified the Lessee
in writing that by reason thereof the Rent or Insurance Rent or the Service
Charge will not be accepted for the time being then the amount thereof or the
balance for the time being outstanding shall (without prejudice as aforesaid) as
from the date of the notice served by the Lessor in respect of such breach or
(if later) from the due date for payment thereof until the date on which payment
thereof is tendered by the Lessee following the remedying of the said breach
bear and carry interest thereon (as well after as before any judgment) at the
aforesaid rate;

 

and the Lessee accordingly HEREBY COVENANTS with the Lessor that in every such
case the Lessee will pay such interest thereon to the Lessor in addition to the
Rent and Insurance Rent and Service Charge and other moneys as aforesaid (as
well after as before any judgment) at the aforesaid rate and in default of
payment such interest shall be recoverable as rent in arrears.

 

5.2           Re-entry

 

Without prejudice to any other provisions contained in this Lease, if:

 

(a)           the rents reserved by this Lease are unpaid for 21 days after
becoming payable (whether formally demanded or not);

 

(b)           the Lessee is in material breach of any of its obligations in this
Lease;

 

(c)           the Lessee (being a company) enters into liquidation whether
compulsory or voluntary (other than for the purpose of reconstruction or
amalgamation not involving a realisation of assets) or a resolution is passed or
a petition is presented for such liquidation;

 

(d)           an administrator is appointed in respect of the Lessee pursuant to
the Insolvency Act 1986 or the Insolvent Partnerships Order or application is
made for such administration or notice is given under paragraph 15 or 26 of
Schedule B1 to the Insolvency Act 1986 (as amended);

 

(e)           a receiver is appointed in respect of the Lessee or any assets of
the Lessee;

 

(f)            (where the Lessee comprises or includes one or more individuals)
a bankruptcy order is made against any such individual or a petition is
presented for such bankruptcy order;

 

(g)           the Lessee becomes insolvent or unable to pay its debts within the
meaning of section 123 Insolvency Act 1986 or makes a proposal for or enters
into any composition with its or his creditors or makes a proposal for or enters
into a voluntary arrangement (within the meaning of section 1 or section 253
Insolvency Act 1986);

 

(h)           distress, sequestration or execution is levied on the Lessee’s
goods;

 

(i)            any of the above events occurs in relation to any Surety
(excluding for this purpose any person whose liability at the time of such event
derives from an Authorised Guarantee Agreement); or

 

14

--------------------------------------------------------------------------------


 

(j)            any event analogous to any of the above events occurs in any
jurisdiction other than England and Wales

 

then the Lessor may at any time re-enter the Premises or any part of the
Premises in the name of the whole and immediately this Lease shall terminate
absolutely but without prejudice to any rights of the Lessor in respect of any
breach of any of the obligations on the Lessee’s part in this Lease.

 

5.3        Rent cesser

 

(a)           If the Premises or any material part thereof or the access thereto
shall at any time or times be destroyed or damaged by any of the Insured Risks
so as to be unfit for occupation and use by the Lessee then and in every such
case (unless as provided in clause 4.1 (a) hereof) the Rent, Service Charge or a
fair and just proportion thereof according to the nature and extent of the
damage sustained (as agreed between the Lessor and the Lessee in writing within
one month of such destruction or damage) shall for a period of three years (or
for such other period as the Lessor shall have insured under clause 4.1
(a) hereof) from the date of such damage or destruction or (if earlier) until
the Premises have been rebuilt or reinstated and made fit for occupation and use
by the Tenant be suspended and cease to be payable and failing such agreement or
in case any dispute shall arise as to the amount of such suspension and/or such
period the same shall be determined by an independent surveyor who shall:

 

(i)            be a chartered surveyor with at least ten years experience in the
assessment of rent for premises of a similar nature in the locality of the
Premises;

 

(ii)           be appointed by the President or Vice President for the time
being of the Royal Institution of Chartered Surveyors on the application of
whichever of the Lessor and the Lessee shall first so apply;

 

(iii)          act as an expert and not as an arbitrator;

 

(iv)          on his appointment serve written notice thereof on the Lessor and
the Lessee;

 

(v)           consider any written representations by or on behalf of the Lessor
or the Lessee concerning such matter which are received by him within 28 days of
such service but otherwise have an unfettered discretion to determine such
matter;

 

(vi)          serve notice of such determination on the Lessor and the Lessee as
soon as he has made it;

 

(vii)         be paid his proper fee and expenses in connection with such
determination by the Lessor and the Lessee in equal shares or any such shares as
he may determine;

 

and any such determination shall be final and binding on the parties Provided
that if and whenever any person so appointed shall die, be adjudged bankrupt or
become of unsound mind or if both the Lessor and the Lessee shall serve upon
such person written notice that in their opinion he has unreasonably delayed
making such determination such person shall ipso facto be discharged and be
entitled only to his reasonable expenses prior to such discharge and another
such independent surveyor shall be appointed to act in his place as aforesaid.

 

15

--------------------------------------------------------------------------------


 

(b)                                 If the Premises have not been rebuilt or
reinstated within three years of the date of such damage or destruction either
party shall be entitled to determine this Lease by serving notice on the other
in that regard following which this Lease shall immediately determine but
without prejudice to either party’s rights in respect of any previous breach of
its obligations hereunder.

 

5.4        Statutory compensation

 

The Lessee shall not be entitled on quitting the Premises to any compensation
under section 37 Landlord and Tenant Act 1954 (as amended).

 

5.5        Data Protection Act 1998

 

For the purposes of the Data Protection Act 1998 or otherwise the Lessee and the
Surety (if any) acknowledge that information relating to this tenancy will be
held on computer and other filing systems by the Lessor or the Lessor’s managing
agent (if any) for the purposes of general administration and/or enforcement of
this Lease and agree to such information being used for such purposes and being
disclosed to third parties so far only as is necessary in connection with the
management of the Lessor’s interest in, the insurance and/or maintenance of the
Premises, checking the credit-worthiness of the Lessee and the Surety, or the
disposal or sub-letting of the Premises or the Development of which the Premises
form part, or is necessary to conform with recognised industry practice in the
management and letting of property.

 

6.           RENT REVIEW

 

IT IS ALSO HEREBY EXPRESSLY AGREED AND DECLARED between the parties hereto as
follows:

 

6.1         In this clause:

 

(a)           the “Review Date” means and includes 29 September 2009;

 

(b)                                 the “Market Rack Rent” means the full annual
rack rent exclusive of all outgoings at which the Premises might reasonably be
expected to be let as a whole as between a willing lessor and a willing lessee
in the open market for a term equal to the residue of the Term at the Review
Date without payment of any fine or premium upon the terms and subject to
covenants, agreements, stipulations and conditions similar to those herein
contained (except as to the Term and the amount of the Rent but including
similar provisions for review thereof) but upon the assumption that:

 

(i)                                     the Lessee has complied with all of the
covenants on the part of the Lessee in this Lease contained;

 

(ii)                                  the Premises are available to be let with
vacant possession (but such assumption shall not give rise to any discount or
abatement of the Market Rack Rent to allow for any discount or rent free period
which a willing lessor would or might grant or allow a willing lessee upon or as
a term of the grant and acceptance of such letting);

 

(iii)                               the Premises are fit and ready for immediate
occupation and for any use permitted by this Lease and by any licence or consent
granted by the Lessor prior to the relevant Review Date at the request of the
Lessee or any permitted undertenant or any predecessor in title of them or
either of them respectively;

 

16

--------------------------------------------------------------------------------


 

(iv)                              in case the Premises have been destroyed or
damaged they have been fully restored;

 

(v)                                 all Value Added Tax payable by the Lessee
under the provisions of this Lease is recoverable by the Lessee in full;

 

and disregarding (if appropriate):

 

(1)                                  any effect on rent of the fact that the
Lessee or any permitted undertenant or their respective predecessors in title or
any other permitted occupier has been or is in occupation of the whole or any
part of the Premises;

 

(2)                                  any goodwill attached to the Premises by
reason of the carrying on at the Premises of the business of the Lessee or any
permitted undertenant or other permitted occupier;

 

(3)                                  any permitted improvement to the Premises
carried out by and at the expense of the Lessee or any permitted undertenant or
any predecessor in title of them or either of them respectively otherwise than
in pursuance of an obligation to the Lessor and being such an improvement
completed after the date hereof but not more than 21 years before the relevant
Review Date;

 

(4)                                  any works of demolition, construction,
alteration or addition carried out or being carried out on the Premises
(otherwise than by and at the instance of the Lessor or in pursuance of an
obligation to the Lessor) which diminish the rental value of the Premises at the
relevant Review Date;

 

(5)                                  any restraint or restriction on the right
to recover or increase rent imposed by or by virtue of any Act of Parliament;

 

(6)                                  any effect on the rental value of the
Premises due to the fact (if such be a fact) that as at the Review Date the
other tenants in occupation of the remainder of the Development or any part
thereof comprise any two or more of the following:

 

(A)                              Ipswich Borough Council;

 

(B)                                Suffolk College or a successor university;

 

(C)                                Ipsenta;

 

(D)                               Suffolk Tec;

 

(E)                                 Suffolk Chamber of Commerce;

 

(F)                                 Business Link;

 

(7)                                  the rent on a permitted subletting if less
than the best rent reasonably obtainable.

 

6.2                                 As at each Review Date there shall be a
review of the Rent and the Lessor and the Lessee shall seek to agree the Market
Rack Rent but failing written agreement between the parties the Lessor or the
Lessee may at any time not more than two months prior to the relevant Review
Date refer the determination of the Market Rack Rent to an independent surveyor
(being such a person as is mentioned in clause 5.3(a)(i) hereof and

 

17

--------------------------------------------------------------------------------


 

who shall be appointed as mentioned in clause 5.3(a)(i) hereof) acting as an
arbitrator (in which case the Arbitration Act 1996 shall apply) or (if the
Lessor and the Lessee shall so agree) such independent surveyor shall act as an
expert and not as an arbitrator.

 

6.3                                 If the determination of the Market Rack Rent
shall be referred to an expert in accordance with the previous clause then
clause 5.3(a)(iii), 5.3(a)(iv), 5.3(a)(v) and 5.3(a)(vi) shall also apply and
such expert shall give notice in writing of his decision within two months of
his appointment or within such extended period as the parties may agree.

 

6.4                                 The Rent payable hereunder as from such
Review Date (the “Reviewed Rent”) until next increased on a subsequent Review
Date or the end or sooner determination of the Term (as the case may be) shall
be the greater of the Rent payable hereunder immediately prior to the relevant
Review Date (the “Current Rent”) and the Market Rack Rent agreed or determined
in accordance with clause 6.2 hereof.

 

6.5                                 If the Reviewed Rent shall not be
ascertained by the Review Date then until it has been ascertained the Lessee
shall continue to pay on account Rent at the rate of the Current Rent until the
quarter day after it has been ascertained on which quarter day the Lessee shall
pay the Lessor an additional sum equal to the excess (if any) of Rent at the
rate of the Reviewed Rent over Rent at the rate of the Current Rent for the
period from the Review Date to such quarter day plus interest on such additional
sum from the date on which each instalment thereof would have been due during
the said period if the Reviewed Rent had then been ascertained such interest
being chargeable at the base rate for the time being of Barclays Bank PLC or (in
the event of such rate ceasing to be published) at such equivalent rate as the
Lessor shall notify to the Lessee.

 

6.6                                 A Memorandum of the Market Rack Rent shall
be entered into between the parties in such terms as the Lessor shall reasonably
require.

 

7.                                       LESSEE’S OPTION TO DETERMINE

 

7.1                                 The Lessee may end this Lease on 29
September 2009 by giving at least six months’ written notice expiring on that
day provided that at the time of expiry of such notice:

 

(a)                                  there are no arrears of any rents reserved
by or any other sums payable under this Lease (save as to any Service Charge
Arrears which are already the subject of a dispute prior to the date of service
of the notice to terminate); and;

 

(b)                                 there is no other material outstanding
breach of any Lessee’s covenant; and

 

(c)                                  vacant possession of the Premises is given.

 

7.2                                 If any of the conditions referred to in (a),
(b) or (c) above are not satisfied at the date of expiry of such notice the
notice is deemed to be of no effect and this Lease shall continue as before,
provided that the Lessor may waive all or any of the said conditions by giving
notice to the Lessee at any time.

 

7.3                                 The ending of this Lease shall not affect
either parry’s rights in respect of any earlier breach of any provision of this
Lease.

 

7.4                                 On the date on which this Lease ends
pursuant to this clause, the Lessee shall hand over to the Lessor the original
Lease and all other title deeds and documents relating to the Premises, and
shall execute such document as the Lessor shall reasonably require in order to
cancel any entry or title at the Land Registry.

 

7.5                                 The provisions contained in this clause are
personal to and exercisable only by Vidus Limited. They are not capable of being
assigned or otherwise dealt with by Vidus Limited and shall cease to have effect
upon the date of the first transfer or deed of assignment of

 

18

--------------------------------------------------------------------------------


 

this Lease between Vidus Limited and its assignee irrespective of whether such
transfer or assignment is notified to the Lessor or submitted for registration
at the Land Registry.

 

7.6                                 Nothing in this clause shall have the effect
of making time of the essence for the purposes of the review of rent under this
Lease.

 

8.                                       NOTICES

 

This Lease shall incorporate the provisions as to notices contained in
section 196 Law of Property Act 1925 as amended by the Recorded Delivery Service
Act 1962 and every notice required to be given hereunder shall be in writing.

 

9.            VAT

 

9.1                                 All rents and other sums payable by the
Lessee hereunder which are for the time being subject to VAT shall be considered
to be tax exclusive sums and the VAT at the appropriate rate for the time being
shall be payable by the Lessee in addition thereto.

 

9.2                                 The Lessee shall indemnify and keep
indemnified the Lessor against any VAT paid or payable by the Lessor in respect
of any costs, fees, disbursements, expenses or other sums which the Lessor is
entitled to recover under the terms of this Lease.

 

10.          SURETY’S COVENANTS

 

The Surety (if any) hereby covenants with the Lessor in the terms of Schedule 5.

 

11.          LANDLORD AND TENANT (COVENANTS) ACT 1995

 

This Lease is a new tenancy within the meaning of section 1 Landlord and Tenant
(Covenants) Act 1995.

 

12.          DELIVERY AS A DEED

 

This document shall be treated as having been executed as a deed only upon being
dated.

 

13.          RIGHTS OF THIRD PARTIES

 

No person other than a contracting party may enforce any provision of this Lease
by virtue of the Contracts (Rights of Third Parties) Act 1999.

 

14.          RIGHTS GRANTED BY THE ADJOINING OWNER

 

The Adjoining Owner hereby grants to the Lessee for the benefit of the Premises
during the Term the rights set out in Schedule 1 hereto insofar as such rights
affect the Adjoining Owner’s Land.

 

IN WITNESS whereof the parties hereto have executed this deed the day and year
first before written.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Rights granted

 

1.             Support

 

The right of support and protection for such parts of the Premises as require
the same from any other part of the Development capable of providing such
support and protection.

 

2.             Passage of Conducting Media

 

The right to the free and uninterrupted passage of services through the
Conducting Media (in common with the Lessor and tenants of the Other Lettable
Units and all other persons entitled thereto) through the appropriate conduits
laid in or over under or through any other parts of the Development or other
contiguous or adjacent land and premises of the Lessor.

 

3.             Use of the Common Areas

 

Subject to the rights reserved in paragraph 7 of Schedule 2 the right for the
Lessee and all persons authorised by it (in common with the Lessor and tenants
of Other Lettable Units and all other persons similarly entitled or authorised)
during the Term or until the same or any part or parts thereof shall hereafter
be dedicated as public highways to pass and re-pass with or without vehicles
where appropriate over and use the Common Parts and the Common Areas (with the
exception of any car parking spaces over which exclusive rights have been
granted to any other lessee) and any other areas which the lessees of the
Development are entitled to use for the purpose for which each part is
designated by the Lessor from time to time.

 

4.             Fire escapes

 

The right (in common as aforesaid) in case of emergency only to use or pass
along such means of escape across fire escapes (if any) provided over the Other
Lettable Units or otherwise within the Development.

 

5.             Car Parking Spaces

 

The exclusive right to park roadworthy vehicles (other than lorry trailers or
caravans) on the Parking Spaces for all purposes connected with the Lessee’s or
any subtenant’s lawful user of the Premises.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Rights reserved

 

1.             Support

 

The right of support and protection by such parts of the Premises capable of
providing the same for such other parts of the Development or any adjoining
premises as require such support and protection.

 

2.             Passage of Conducting Media

 

The right to the uninterrupted passage of services through the Conducting Media
through the conduits for the time being belonging to or running in over under or
through the Premises or any land and premises over which the Lessee is hereby
granted any access rights.

 

3.             Right to alter the Conducting Media

 

The right upon reasonable prior notice (save in emergency when as much notice as
reasonably practicable shall be given) to make connections with any or all of
the Conducting Media and to enter upon the Premises or any land and premises
over which the Lessee is hereby granted any access rights at all reasonable
times for the purpose of making connections with maintaining repairing cleansing
and inspecting the Conducting Media causing as little disturbance as possible
and promptly making good any damage thereby occasioned to the Premises to the
reasonable satisfaction of the Lessee.

 

4.            Right to alter Development

 

The right at any time upon reasonable prior notice to build on alter add to
extend or re-develop any other part of the Development or any adjoining premises
of the Lessor in such manner as it shall think fit notwithstanding any
interference with the access of light or air to the Premises and the right to
undermine underpin and shore up the Premises or any part thereof the Lessor
causing as little disturbance as possible and promptly making good (to the
reasonable satisfaction of the Lessee) any damage caused to the Premises by such
undermining underpinning or shoring up Provided Always that the Lessee’s use and
enjoyment of the Premises shall not be materially affected by such works).

 

5.            Right to build into Party Structures

 

The right at all times upon reasonable notice (or in emergency with as much
notice as is reasonably practicable) for the Lessor to enter upon the Premises
in order to build on or into alter remove or replace any Party Structure causing
as little disturbance as possible and promptly making good all damage caused to
the Premises in the exercise of this right.

 

6.            Fire escapes

 

Rights (in cases of emergency) to use or pass along fire escapes (if any)
crossing adjoining or forming part of the Premises.

 

21

--------------------------------------------------------------------------------


 

7.             Control of Common Areas

 

The right to regulate and control the use of the Common Areas and in particular
(but without prejudice to the generality of the foregoing) to:

 

(a)                                  make reasonable regulations for the control
regulation and limitation of traffic thereon or on any part thereof and to erect
such signs as may be appropriate;

 

(b)                                 vary alter change the use of close or
control access to the whole or any part thereof (provided that the Lessor shall
where appropriate provide reasonable alternative access and/or facilities); and

 

(c)                                  upon not less then seven days’ prior notice
(save in emergency) close temporarily for works of repair or any other
reasonable purpose any part or parts of the Common Areas such works to be
carried out in such manner as to cause as little inconvenience as reasonably may
be to the Tenant.

 

PROVIDED THAT the Lessee’s use and enjoyment of the Premises and the Common
Lovells Areas shall not be materially affected thereby.

 

8              The rights and liberties of entry upon the Premises mentioned in
the covenants by the Lessee herein contained.

 

9.             The right on reasonable notice (except in emergency when as much
notice as reasonably practicable shall be given) to enter into and upon the
Premises with or without workmen and equipment for the purposes of carrying out
the maintenance repair repainting cleansing and renewal of any adjoining or
neighbouring premises causing as little disturbance as possible and promptly
making good all damage caused to the Premises in the exercise of this right.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Documents to be observed

 

Covenants not to carry on malting or operations associated with malting
contained in two conveyances both dated 6 August 1982 and made between Paul &
Sanders Ltd (1) Paul & Whites Plc (2) The Franciscan Investment Trust Ltd
(3) and the other made between Paul & Sanders Ltd (1) Paul & Whites Plc (2) The
Carthusian Trust Ltd (3).

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Service Charge

 

Part A

 

1.                                       The service charge hereinafter referred
to shall be a sum (the “Service Charge”) equal to a just proportion fairly
attributable to the Premises as conclusively determined (save in the case of
manifest error) by the Lessor’s Surveyor of the costs, expenses and outgoings
from time to time properly incurred or to be properly incurred by the Lessor in
respect of the works, matters and things specified in Part B of this
Schedule (the “Estate Charge”) and in Part C of this Schedule (the “Building
Charge”) as to each year (the “Accounting Period”) commencing on 28
September falling wholly or partly within the Term PROVIDED THAT the Lessor may
vary the Accounting Period at its sole discretion at any time during the Term.

 

2.                                       Subject to paragraph 4 of this Part of
this Schedule:

 

2.1                                 the Lessor’s auditors, accountants or
surveyors (as the Lessor shall from time to time nominate) acting as experts and
not as arbitrators shall prior to each Accounting Period prepare and supply the
Lessee with a copy of an estimate (the “Interim Charge”) of the Service Charge
payable for that Accounting Period;

 

2.2                                 the Lessee shall pay the Interim Charge by
equal quarterly payments in advance on the usual quarter days in that Accounting
Period and so in proportion for any broken period;

 

2.3                                 as soon after the expiry of that Accounting
Period as is reasonably practicable the Lessor’s auditors or accountants or
surveyors (as so nominated) acting as experts and not as arbitrators shall
ascertain and certify by a signed certificate (the “Certificate”) the Service
Charge in respect of that Accounting Period and a copy of the Certificate shall
be served by the Lessor on the Lessee.

 

2.4                                 If the Service Charge as so certified
exceeds art falls short of the Interim Charge then immediately upon service of
such copy the excess shall become due (together with any arrears of the Interim
Charge) and shall be paid within seven days to the Lessor by the Lessee or the
shortfall shall be credited to the Lessee by the Lessor for the succeeding
Accounting Period (as the case may require) Provided Always that at the end of
the Term (howsoever determined), such shortfall shall be refunded to the Lessee.

 

3,                                       The Certificate shall contain a summary
of the said costs, expenses and outgoings actually incurred by the Lessor during
the Accounting Period together with the provision referred to in paragraph 9 of
Part B of and paragraph 9 of Part C this Schedule and shall be conclusive
evidence for the purposes hereof of the matters which it purports to certify and
shall be binding upon the Lessor and the Lessee (save in the case of manifest
error) who shall not be entitled to dispute or question the amount of the said
costs expenses and outgoings whether or not such costs, expenses and outgoings
could have been incurred more cheaply than actually incurred by the Lessor.

 

4.                                       Notwithstanding the foregoing
provisions of this Part of this Schedule:

 

4.1                                 the first payment of the Interim Charge in
respect of the Accounting Period commencing on 29 September 2004 shall be at the
rate of £8,070 per annum of which the first proportion from 29 September 2004 to
the next quarter day hereafter shall be paid on or before the date hereof;

 

4.2                                 if and whenever Interim Charge shall not be
prepared and a copy thereof supplied to the Lessee as required by paragraph 2.1
of this Part of this Schedule the Interim Charge may

 

24

--------------------------------------------------------------------------------


 

be so prepared and a copy thereof so supplied at any time after the commencement
of the relevant Accounting Period whereupon the Lessee shell pay to the Lessor a
sum equal to the sum or sums which would have been so payable had the Interim
Charge been prepared and a copy thereof supplied as required by the said
paragraph.

 

5.                                       Any determination by an expert referred
to in this Part of this Schedule shall be final and binding on the parties (save
in the case of manifest error).

 

6.                                       The Lessor shall not be concerned in
the administration and collection of or accounting for the Service Charge on an
assignment of this Lease and accordingly the Lessor shall:

 

6.1                                 not be required to make any apportionment
relatlive to the assignment; and

 

6.2                             be entitled to deal exclusively with the Lessee
in whom this Lease is for the time being vested (and for this purpose in
disregard of any assignment which has not been registered in accordance with
clause 3.20).

 

7.                                       Any costs incurred by the Lessor in
complying with its obligations in clauses 4.1 and 4.4 of this Lease shall be
excluded from the Service Charge together with any costs incurred by the Lessor
in complying with similar obligations in respect of the Other Buildings.

 

8.                                       The Lessor shall use all reasonable
endeavours to consult with the Lessee and other lessees of the Development in
relation to any significant expenditure with regard to the provision of the
services referred to in Part B of this Schedule and with the Lessee and other
lessees of the Building in relation to any significant expenditure with regard
to the provision of the services referred to in Part C of this Schedule or in
relation to any proposed material change in the nature or extent (of the
services to be provided.

 

9.                                       In calculating the Service Charge the
Lessor must itself pay or otherwise accept responsibility for the proportion of
costs and expenses attributable to any Other Lettable Units that are not let or
that are occupied by the Lessor for so long as they are unlet or so occupied or
that are let on terms that do not provide for the Lessee to pay the appropriate
proportion attributable to such Other Lettable Unit.

 

10.                                 Notwithstanding the provisions of paragraph
3 above the Lessor shall upon reasonable request provide the Lessee and its
agents access to and the facility to make copies of the books records and other
documents relating to the calculation of the Service Charge the reasonable and
proper cost of affording such access and copies to be borne by the Lessee unless
material errors are discovered in the computation of the Service Charge in which
case the reasonable and proper costs will be borne by the Lessor.

 

Part B

Estate Charge

 

1.                                       All reasonable and proper costs and
expenses in respect of the following matters:

 

1.1                                 maintaining repairing resurfacing cleansing
and marking out the Parking Spaces and other parts of the Common Areas
designated as car parking spaces including without prejudice to the generality
of the foregoing all costs and expenses incurred in providing suitable
alternative car parking facilities whilst such works are being carried out;

 

25

--------------------------------------------------------------------------------


 

1.2                                 provision maintenance repair decoration and
renewal of any refuse huts bins and paladins and compactors for refuse disposal
and disposing of and arranging for refuse disposal from the Common Areas;

 

1.3                                 inspecting maintaining repairing and
whenever necessary renewing the Conducting Media lying in under or over the
Development so far as the same are not exclusively within and do not exclusively
serve the Premises or any Other Lettable Unit;

 

1.4                                 inspecting maintaining cleaning repairing
and whenever necessary resurfacing the roads and footpaths within the
Development;

 

1.5                                 repairing and resurfacing the Parking Spaces
and other parts of the Common Areas designated as car parking spaces and the
associated lighting system including without prejudice to the foregoing all
costs and expenses incurred in providing suitable alternative car parking
facilities while such works are being carried out;

 

1.6                                 inspecting maintaining repairing and
whenever necessary renewing the lighting system serving the roads footpaths and
parking areas within the Development and all electricity costs associated
therewith;

 

1.7                                 Inspecting maintaining repairing and
whenever necessary renewing the security gates and/or intercom and/or entry
phone system between the security gates and the Premises and any Other Lettable
Unit and all electricity costs associated therewith;

 

1.8                                 maintaining cultivating planting and
whenever necessary replacing any landscaped areas and/or planters within the
Development;

 

1.9                                 inspecting maintaining repairing and
whenever necessary renewing the boundary walls and fences belonging to the
Development;

 

1.10                           general water and other rates of whatever nature
or kind payable in respect of the Development (other than the Premises and the
Other Lettable Units but for the avoidance of doubt including any management
office as referred to in paragraph (14) below);

 

1.11                           providing maintaining and renewing name boards
directional signs fire regulation and security notices;

 

1.12                           maintaining supporting repairing cleansing and
amending all roads footpaths walls and fences Conducting Media and other things
the use of which is common to the Development or any part thereof and to any
premises neighbouring the Development;

 

1.13                           providing security services within the
Development including the provision of security patrols to the extent reasonably
necessary;

 

1.14                           maintaining repairing cleansing decorating and
renewing any part of the Development designated by the Lessor for use as a
management office for the Development (including a notional rent for the same
and any fixtures or fittings in such office).

 

2.                                       All reasonable and proper costs and
expenses in respect of:

 

2.1                                 effecting and maintaining such insurances as
the Lessor may reasonably deem appropriate in connection with the Common Areas
including insurance against damage by any of the insured Risks property owners’
or third party liability risks;

 

2.2           all valuations carried out from time to time for the purposes of
such insurances.

 

26

--------------------------------------------------------------------------------


 

3.                                       All reasonable and proper costs and
expenses incurred by the Lessor or its surveyors in employing staff for the
purposes of or in any way connected with any of the matters mentioned in this
Part of this Schedule or for security or building maintenance purposes or
otherwise in the interests of good estate management or for the proper enjoyment
and benefit of the Development.

 

4.                                       All reasonable and proper fees and
costs incurred in respect of or in connection with the preparation of the
demands statements Certificates and other charges mentioned in Part A of this
Schedule and of accounts kept for the purpose thereof.

 

5.                                       The reasonable and proper fees of any
managing agents employed for the general management of the Development
(including if required by the Lessor the collection of the rents and/or service
charge payments) and if no managing agents are employed for such purposes a
management fee payable to the Lessor provided that such management fee shall not
exceed that which would have been reasonably payable to independent managing
agents.

 

6.                                       The reasonable and proper cost of
carrying out works or services of any kind whatsoever which the Lessor may
reasonably deem desirable or necessary for the purpose of maintaining or
improving the services in the Development.

 

7.                                       The reasonable and proper cost of
taking all steps reasonably deemed desirable or expedient by the Lessor for
complying with making representations against or otherwise contesting the
incidence of the provisions of any legislation or orders or statutory
requirements or agreements entered into thereunder concerning town planning
means of escape or other fire precautions public health highways streets
drainage or other matters relating or alleged to relate to the Development for
which the Lessee is not liable hereunder.

 

8.                                       Such sum or sums by way of reasonable
provision for anticipated future expenditure in respect of any of the said
matters as the Lessor’s auditors accountants or surveyors (as the Lessor shall
from time to time nominate) acting as experts and not the as arbitrators shall
decide should be allocated to the Accounting Period in question as being prudent
and reasonable in the circumstances (such decision to be final and binding on
the parties).

 

9.                                       All VAT which may be applicable to any
of the foregoing services or items save to the extent that the Lessor can
recover the same.

 

Part C

 

Building Charge

 

1.             The reasonable and proper costs and expenses of maintaining
repairing cleansing decorating and renewing:

 

1.1                                 any central heating air conditioning
ventilation and hot water boilers apparatus and installations and Conducting
Media in under or upon the Building and available for enjoyment or use by more
than one lessee of the Building in common with the Lessor and the tenants of
other parts of the Building or in or serving the Common Parts;

 

1.2                                 the Common Parts and carpets and other
fixtures and fittings therein;

 

27

--------------------------------------------------------------------------------


 

1.3           any fire alarm system and fire-fighting equipment in the Building;

 

1.4           the window cleaning equipment serving the Building (and the
cleaning of the external windows if the Lessor so determines).

 

2.             The reasonable and proper cost of lighting the Common Parts.

 

3.                                       The reasonable and proper cost of fuel
and other running costs relating to the central heating air conditioning
ventilation and hot water boilers apparatus and installations and Conducting
Media.

 

4.                                       All general and other rates of whatever
natural or kind and all taxes duties levies assessments impositions and
outgoings whatsoever (whether parliamentary parochial local or of any other
description) payable by the Lessor in respect of the Common Parts.

 

5.                                  All reasonable and proper costs and expenses
incurred by the Lessor or its surveyors in respect of:

 

5.1           the general management of the Building;

 

5.2                                 maintenance contracts for any lifts and any
such central heating air conditioning ventilation and hot water boilers
apparatus and installations;

 

5.3                                 employing staff for the purposes of or in
any way connected with any of the matters mentioned in this Part of this
Schedule or for security or building maintenance purposes or otherwise in the
interests of good estate management or for the proper enjoyment and benefit of
the Building in so far as this is not covered by the costs and expenses
specified in paragraph 3 of Part B of this Schedule.

 

6.                                       The reasonable and proper cost of
taking all steps reasonably deemed desirable or expedient by the Lessor for
complying with making representations against or otherwise contesting the
incidence of the provisions of any legislation or orders or statutory
requirements thereunder concerning town planning public health highways streets
drainage or other matters relating or alleged to relate to the Building for
which the Lessee is not liable hereunder in so far as this is not covered by the
costs specified in paragraph 7 of Part B of this Schedule.

 

7.                                       All reasonable and proper fees and
costs incurred in respect of or in connection with Interim Charges and
Certificates mentioned in Part A of this Schedule in so far as they relate to
the Building Charge and of accounts kept and audits made for the purpose
thereof.

 

8.                                       The reasonable and proper fees of any
managing agents employed by the Lessor for the general management of the
Building in so far as this is not covered by the fees specified in paragraph 5
of Part B of this Schedule.

 

9.                                       Such sum or sums by way of reasonable
provision for anticipated future expenditure during the Term in respect of any
of the said matters as the Lessor’s auditors accountants or Surveyors (as so
nominated) acting as Experts and not as arbitrators shall decide should be
allocated to the Accounting Period in question as being prudent and reasonable
in the circumstances (such decision to be final and binding on the parties).

 

10.                                 The reasonable and proper cost of carrying
out works or services of any kind whatsoever which the Lessor may reasonably
deem desirable or necessary for the

 

28

--------------------------------------------------------------------------------


 

purpose of maintaining or improving the services in the Building and the cost of
any other services reasonably provided by the Lessor from time to time for the
benefit of lessees in the Building or in the interests of good estate management
in so far as this is not covered by the costs specified in paragraph 6 of Part B
of this Schedule.

 

11.                                 All VAT which may be applicable to any of
the foregoing services or items save to the extent that the Lessor can recover
the same.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Covenants by the Surety

 

1.                                       The Surety (if any) in consideration of
the grant of this Lease (or the agreement to the assignment of this Lease as
appropriate) COVENANTS AND GUARANTEES with and to the Lessor that;

 

1.1                                 The Lessee shall punctually pay the rents
and perform and observe the covenants and other terms of this Lease.

 

1.2                                 If the Lessee shall make any default in
payment of the rents or in performing or observing any of the covenants or other
terms of this Lease the Surety will pay the rents and perform or observe the
covenants or terms in respect of which the Lessee shall be in default and make
good to the Lessor on demand and indemnify the Lessor against all losses,
damages, costs and expenses arising or incurred by the Lessor as a result of
such non-payment, non-performance or non-observance notwithstanding:

 

(a)                                  any time or indulgence granted by the
Lessor to the Lessee or any neglect or forbearance of the Lessor in enforcing
the payment of the rents or the observance or performance of the covenants or
other terms of this Lease;

 

(b)                                 that the terms of this Lease may have been
varied by agreement between the parties;

 

(c)                                  any other act or thing by which but for
this provision the Surety would have been released.

 

1.3                                 These provisions are to take effect
immediately on the grant (or the assignment as appropriate) of the Lease to the
Lessee and are to remain in force so long and to the extent that the Lessee is
not released by law from liability for any of the covenants and other terms of
this Lease.

 

2.                                       The Surety FURTHER COVENANTS with the
Lessor that if this Lease is disclaimed or forfeited prior to any lawful
assignment by the Lessee of this Lease the Lessor may within six months after
the disclaimer or forfeiture by notice in writing require the Surety to accept a
new lease of the Premises for a term equivalent to the residue which if there
had been no disclaimer or forfeiture would have remained of the Term at the same
rent and subject to the like covenants and conditions as are payable under and
applicable to the tenancy immediately before the date of such disclaimer or
forfeiture (the said new lease and the rights and liabilities thereunder to take
effect as from the date of such disclaimer or forfeiture) and in such case the
Surety shall pay the Lessor’s costs Incurred by the Lessor in connection with
such new lease and the Surety shall accept such new lease accordingly and will
execute and deliver to the Lessor a Counterpart thereof.

 

3.                                       If this Lease is disclaimed or
forfeited and for any reason the Lessor does not require the Surety to accept a
new lease of the Premises in accordance with paragraph 2 hereof the Surety shall
pay to the Lessor on demand an amount equal to the difference between any money
received by the Lessor for the use or occupation of the Premises less any
expenditure incurred by the Lessor in connection with the Premises and the rents
which would have been payable under the Lease but for such disclaimer or
forfeiture in both cases for the period commencing with the date of such
disclaimer or forfeiture and ending on whichever is the earlier of the following
dates:

 

(a)                                  the date six months after such disclaimer
or forfeiture; and

 

(b)                                 the date (if any) upon which the Premises
are relet.

 

30

--------------------------------------------------------------------------------


 

4.                                       The Surety FURTHER COVENANTS and
guarantees the obligations of the Lessee under any Authorised Guarantee
Agreement entered into by the Lessee pursuant to the terms of this Lease.

 

5.                                       For the purposes of these provisions
references to the Lessee are to the Lessee in relation to whom the Surety’s
covenant is given but not any lawful assignee of such Lessee.

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Authorised Guarantee Agreement

 

1.                                       The Lessee in consideration of the
agreement to the assignment of the Lease COVENANTS AND GUARANTEES with and to
the Lessor that:

 

1.1                                 The Assignee shall punctually pay the rents
and perform and observe the covenants and other terms of the Lease.

 

1.2                                 If the Assignee shall make any default in
payment of the rents or in performing or observing any of the covenants or other
terms of the Lease the Lessee will pay the rents and perform and observe the
covenants or terms in respect of which the Assignee shall be in default and make
good to the Lessor on demand and indemnify the Lessor against all losses,
damages, costs and expenses arising or incurred by the Lessor as a result of
such non-payment, non-performance or non-observance notwithstanding;

 

(a)                                  any time or indulgence granted by the
Lessor to the Assignee or any neglect or forbearance of the Lessor in enforcing
the payment of the rents or the observance or performance of the covenants or
other terms of the Lease;

 

(b)                                 that the terms of the Lease may have been
varied by agreement between the parties (but subject always to section 18
Landlord and Tenant (Covenants) Act 1995);

 

(c)                                  any other act or thing by which but for
this provision the Lessee would have been released.

 

2.                                       The Lessee FURTHER COVENANTS with the
Lessor that if the Lease is disclaimed prior to any lawful assignment by the
Assignee of the Lease the Lessor may within six months after the disclaimer
require the Lessee to accept a new lease of the Premises for a term equivalent
to the residue which if there had been no disclaimer would have remained of the
Term at the same rent and subject to the like covenants and conditions as are
payable under and applicable to the tenancy immediately before the date of such
disclaimer (the said new lease and the rights and liabilities thereunder to take
effect as from the date of such disclaimer) and in such case this Lessee shall
pay the Lessor’s costs incurred by the Lessor in connection with such new lease
and the Lessee shall accept such new lease accordingly and will execute and
deliver to the Lessor a Counterpart thereof.

 

3.                                       If the Lease is disclaimed and for any
reason the Lessor does not require the Lessee to accept a new lease of the
Premises in accordance with paragraph 2 the Lessee shall pay to the Lessor on
demand an amount equal to the difference between any money received by the
Lessor for the use or occupation of the Premises less any expenditure incurred
by the Lessor in connection with the Premises and the rents which would have
been payable under the Lease but for such disclaimer in both cases for the
period commencing with the date of such disclaimer and ending on whichever is
the earlier of the following dates:

 

(a)                                  the date six months after such disclaimer;

 

(b)                                 the end or sooner determination of the Term.

 

32

--------------------------------------------------------------------------------


 

4.                                       Notwithstanding any of the foregoing
provisions the Lessee:

 

(a)                                  shall not be required to guarantee in any
way the liability for the covenants and other terms of the Lease of any person
other than the Assignee; and

 

(b)                                 shall not be subject to any liability,
restriction or other requirement (of whatever nature) in relation to any time
after the Assignee is by law released from the covenants and other terms of the
Lease.

 

5.                                       No person other than a contracting
party may enforce any provision of this Deed by virtue of the Contracts (Rights
of Third Parties) Act 1999.

 

6.                                       Words and expressions used herein shall
have the same meaning as in the Lease.

 

33

--------------------------------------------------------------------------------


 

SIGNED as a deed by [ILLEGIBLE] MOODY

 

)

/s/ [ILLEGIBLE]

 

and J.A. [ILLEGIBLE]

 

)

 

 

as attorneys for Felaw Malting lpswich

 

)

 

 

(No. 1) Limited in the presence of:

 

)

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

 

/s/ JEREMY PICKLES [ILLEGIBLE]

 

Name of Witness and Signature

 

 

ATLANTIC HOUSE HOLBORN VIADUCT LONDON ECIA 2FG

 

Address

 

 

SIGNED as a deed by [ILLEGIBLE] MOODY

)

/s/ [ILLEGIBLE]

 

and J.A. [ILLEGIBLE]

)

 

 

as attorneys for Felaw Maltings Ipswich

)

 

 

(No.2) Limited in the presence of:

)

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

 

/s/ JEREMY PICKLES [ILLEGIBLE]

 

Name of Witness and Signature

 

 

ATLANTIC HOUSE HOLBORN VIADUCT LONDON ECIA 2FG

 

Address

 

 

SIGNED as a deed by [ILLEGIBLE] MOODY

)

/s/ [ILLEGIBLE]

 

and J.A. [ILLEGIBLE]

)

 

 

as attorneys for Mars Pension Trustees

)

 

 

Limited in the presence of:

)

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

/s/ JEREMY PICKLES [ILLEGIBLE]

 

Name of Witness and Signature

 

 

ATLANTIC HOUSE HOLBORN VIADUCT LONDON ECIA 2FG

 

Address

 

34

--------------------------------------------------------------------------------

 

 